Citation Nr: 0623895	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  03-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder prior to 
December 19, 2005.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder from December 
19, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from November 1983 to 
August 1987, and from November 1990 to April 1991, including 
service in the Southwest Asia theater of operation during the 
Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial 10 percent rating, effective October 1, 
2002.  The veteran perfected a timely appeal of the initial 
10 percent rating to the Board. 

By a May 2003 rating action, the RO found that its January 
2003 rating action contained clear and unmistakable error 
concerning the October 1, 2002, effective dated assigned for 
the initial 10 percent rating following the grant of service 
connection for PTSD; and thus determined that November 9, 
2001, was the proper effective date for the assignment of the 
initial 10 percent rating for this disability.

In March 2005, the Board remanded the issue of entitlement to 
an initial evaluation in excess of 10 percent for PTSD to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate consideration. 

By a January 2006 rating action, the RO assigned a 50 percent 
rating to the service-connected PTSD, effective from December 
19, 2005.  Thus, in light of the different percentage ratings 
for different periods of time, the Board has framed the 
issues as those listed on the title page.  See, e.g., 
Fenderson v. West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

Specifically, where the claims are predicated on establishing 
the degree of disability and the effective date to be 
assigned for that disability, based on an award of service 
connection, the ruling announced in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), is for consideration.  The United 
States Court of Appeals for Veterans Claims held that the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to include notice that a disability 
rating and an effective date will assigned if service 
connection is awarded.  Id.  In this regard, the notice 
provided to the veteran is inadequate because he was not 
informed of the type of evidence necessary to establish a 
disability rating(s) or effective date(s) for the disability 
on appeal during the prescribed periods.  As such, the case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish disability 
rating(s) and effective date(s) for the 
issues of entitlement to an initial 
rating in excess of 10 percent for PTSD 
from November 9, 2001 to December 18, 
2005 and entitlement to an initial 
evaluation in excess of 50 percent for 
PTSD , as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Following any additional 
development deemed appropriate, the RO 
should adjudicate the issues of 
entitlement to an initial disability 
rating in excess of 10 percent for PTSD 
from November 9, 2001 to December 18, 
2005, and entitlement to an initial 
evaluation in excess of 50 percent for 
PTSD.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should furnish the veteran and 
his representative a supplemental statement of the case, and 
the appellant should be given an opportunity to respond in 
accordance with applicable statues and regulations.  The case 
should be then returned to the Board for further appellate 
review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 


for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



